Title: To James Madison from Israel Whelen, 20 October 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


20 October 1801, Purveyor’s Office, Philadelphia. Has forwarded accounts to the Treasury Department showing $8,718.81 due to him for transactions with the Barbary powers. Encloses an account for the Sophia showing a balance due from him of $2,837.93. This money was used for part of the Barbary powers account, and the rest was made up out of public funds, which now need to be replenished. Requests that JM remit $8,000 to him, retaining the sum of $2,837.93 due to the State Department. Should this be inconvenient for the treasury, suggests that JM transmit the entire amount and he will either return the lesser amount or deposit it in the Bank of the United States as JM directs. Will sell coffee and remainder of timber that Tench Francis had bought, which will give him more funds.
 

   Letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). 2 pp. Enclosure not found. The Sophia was the flagship of a convoy that had sailed in December 1798 carrying gifts to the Barbary regencies (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:276, 280–83).

